DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-13, and 14-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device package comprising: the substrate includes a first pad exposed from a first surface of the substrate and a second pad exposed from the first surface, wherein the first conductive post electrically connects with the second conductive post through the first pad and the second pad; a first adhesive layer electrically connecting the first conductive post to the first pad; a second adhesive layer electrically connecting the second conductive post to the second pad; and an insulating layer encapsulating the first conductive post and the second conductive post, wherein a portion of a side surface of the first conductive post is exposed from the first adhesive layer and a portion of a side surface of the second conductive post is exposed from the second adhesive layer, in combination with other claimed features, as recited in independent claim 1.  Claims 3-4, and 6-13 are dependent upon independent claim 1, and are therefore allowed.  
Regarding claim 14, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device package comprising: a first adhesive layer disposed between the first surface and the conductive post, the first adhesive layer comprising conductive particles and an adhesive; an electronic component disposed on the first surface of the carrier; and an insulating layer encapsulating the conductive post, wherein a portion of the side surface of the conductive post is exposed from the first adhesive layer, in combination with other claimed features, as recited in independent claim 14.  Claims 15-17, and 19-20 are dependent upon independent claim 14, and are therefore allowed.
Regarding claim 18, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device package comprising: a first adhesive layer disposed between the first surface and the conductive post, the first adhesive layer comprising conductive particles and an adhesive; and an insulating layer encapsulating the electronic component and conductive post, wherein the carrier includes a first pad in contact with the first surface and a dielectric layer in contact with the first surface, the dielectric layer separated from the first pad by the first adhesive layer, in combination with other claimed features, as recited in independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        May 21, 2022